Citation Nr: 0717657	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from September 1943 to 
December 1945.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the RO.  

A Board request for a Veterans Health Administration (VHA) 
medical expert opinion was made in January 2007, and a 
February 2007 opinion is of record.  The appellant was 
provided a copy of the opinion, and 60 days in which to 
respond, in March 2007.  No timely response was received by 
VA.  

Although the appellant submitted evidence in April and May 
2007 with a Medical Opinion Response Form in which she 
indicated that she wanted the case remanded to the RO for 
review of new evidence, the Board concludes that it would not 
help the appellant to remand this case to the RO.  

The medical evidence submitted to support her claim, a May 
1947 Request for Physical Examination and a February 2005 
statement from Dr. G.M., were already on file and had been 
reviewed by the RO.  The only other evidence submitted is an 
excerpt of an April 2007 newspaper article.  




FINDINGS OF FACT

1.  The veteran died in November 2001, at the age of 77.  
According to the death certificate, the cause of death was 
senile dementia of the Alzheimer type (SDAT)/multi-infarct 
dementia, advanced.  Coronary artery disease, atrial 
fibrillation, MRSA bronchitis, and sacral erosion were listed 
as significant conditions contributing to death but not 
related to the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.   

3.  The veteran is not shown to have manifested complaints or 
finding referable to dementia, heart disease, bronchitis or 
sacral erosion in service or for many years thereafter.  

4.  Neither the fatal dementia, nor any of the identified 
contributory causes of death is shown to have been due to an 
event or incident of the veteran's period of active service 
in World War II.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by SDAT/multi-infarct 
dementia, coronary artery disease, atrial fibrillation, MRSA 
bronchitis or sacral erosion is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
dementia or heart disease be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In February 2003, a letter was sent to the appellant by the 
RO, with a copy to her representative, in which she was 
informed of the requirements needed to establish service 
connection for the cause of the veteran's death.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims files.  

In the above-noted letter, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim.  However, since the appellant's claim is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that a VHA opinion was obtained in February 2007.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of heart disease, service connection 
may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  


Analysis

The veteran died in November 2001 at the age of 77 due to 
SDAT/multi-infarct dementia; coronary artery disease, atrial 
fibrillation, MRSA bronchitis and sacral erosion were 
identified as contributing to death but not related to the 
immediate cause of death.  

It is contended that the veteran's head injury in service is 
related to the dementia that caused his death.  

There is no evidence of dementia, heart disease, bronchitis, 
or sacral disability in service or until many years after 
service discharge.  

The service medical records show that the veteran suffered a 
concussion in January 1945.  No pertinent abnormality was 
noted on discharge examination in December 1945; it was noted 
that the veteran had shrapnel wounds of both legs.  

According to an April 1947 Medical Certificate, the veteran 
had an undiagnosed condition, possibly head and eye trauma 
resulting from a mine exploding in his face in service.  The 
diagnosis on a May 1947 Medical Certificate was alleged post-
concussion syndrome with headache and dizziness.  

No neurological disorder was found on VA examination in 
September 1947.  

According to a July 1995 medical report, the veteran had a 
memory disorder of unknown etiology, possibly early 
Alzheimer's.  Mild dementia of Alzheimer's type was diagnosed 
in February 1998.  

The Board notes that there is medical nexus evidence on file 
both for and against the claim.  

The evidence in favor of the claim consists of statements 
dated between November 2002 and June 2006 from a private 
physician who had treated the veteran for many years.  

In September 2004, the private physician opined that the 
veteran's service head injury contributed to his unusual form 
of dementia and, therefore, to his death.  

However, in November 2002, February 2005 and June 2006, the 
physician opined  that the veteran's head injury in service 
could or might have contributed to his dementia.  

The medical evidence against the claim consists of an April 
2006 VA medical opinion and a February 2007 VHA opinion.  

After a review of the claims file, a VA neurologist noted in 
April 2006 that computed tomography scans in 1997 and 2000 
did not show any shrapnel and concluded that there was no 
direct relationship between the veteran's head injury in 
service and his death from dementia.  

According to the February 2007 VHA report from a VA staff 
neurologist who also had reviewed the claims file, there was 
no documentation of long-term cognitive consequences from the 
veteran's service head injury.  It was also noted that there 
was no evidence that remote head trauma contributed to 
cerebral infarcts.  

According to this opinion, the only definitive connection 
that could be made between head trauma and dementia was when 
recent head trauma was of such severity that cognitive 
deficits were recognized upon recuperation.  

Consequently, the VA reviewer concluded that the veteran's 
head trauma in service did not cause or contribute 
substantially or materially to his death.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
April 2006 and February 2007 medical opinions to be more 
probative.  

The Board would point out that the private physician did not 
review the claims file, as did the neurologists who opined 
against the veteran's claim.  Both of the VA opinions 
provided rationales for their conclusions, with the 
neurologist in April 2006 noting that the CT scans did not 
show any shrapnel in the veteran's head and the neurologist 
in February 2007 noting that there was no evidence of 
cognitive deficit for many years after service.  

Additionally, the most recent private medical statements were 
that the veteran's head injury could or might have 
contributed to his death.  Words such as "could" or "might 
have" do not provide a conclusory connection between the 
veteran's head injury and the dementia that caused his death.  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions could not support 
a claim for service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

The Board has taken the appellant's written statements into 
consideration.  The Board notes that, while the appellant is 
competent to report on her observations of the veteran's 
condition, it is well established that a lay person without 
medical training is not considered competent to offer 
opinions regarding medical matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Since the appellant is not shown to be a medical expert, she 
is not competent to express an authoritative opinion as to 
the relationship between the veteran's service injury and the 
cause of his death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training, or experience).  

In short, for the reasons and bases expressed hereinabove, 
service connection for the cause of the veteran's death is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  






ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


